UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):December 19, 2014 ALAMOGORDO FINANCIAL CORP. (Exact Name of Registrant as Specified in Charter) Federal 000-29655 74-2819148 (State or Other Jurisdiction) (Commission File No.) (I.R.S. Employer of Incorporation) Identification No.) 500 East 10th Street, Alamogordo, New Mexico (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code:(575) 437-9334 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.03 Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year On December 19, 2014, Alamogordo Financial Corp. (the “Company”) changed its fiscal year end from June 30 to December 31, effective December 31, 2014.In connection with the change in fiscal year, Article VIII of the bylaws of the Company was amended, subject to non-objection from the Federal Reserve Bank of Dallas. The amendment to the Company’s bylaws is filed herewith as Exhibit 3. Item 9.01. Financial Statements and Exhibits (a) Not Applicable. (b) Not Applicable. (c) Not Applicable. (d) Exhibits. Exhibit No. Exhibit 3 Text of amendment to Bylaws SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. ALAMOGORDO FINANCIAL CORP. DATE: December 22, 2014 By:/s/ Jill Gutierrez Jill Gutierrez President and Chief Executive Officer EXHIBIT INDEX Exhibit No. Exhibit 3 Text of amendment to Bylaws
